Case 2:19-cv-00022-JPJ-PMS Document 21 Filed 09/29/20 Page 1 of 2 Pageid#: 1719




                    lIN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            BIG STONE GAP DIVISION


  LISA MARIE COOPER,                                  )
                                                      )
                    Plaintiff,                        )   Case No. 2:19CV00022
                                                      )
  v.                                                  )   OPINION AND ORDER
                                                      )
  ANDREW SAUL, COMMISSIONER OF                        )   By: James P. Jones
  SOCIAL SECURITY,                                    )   United States District Judge
                                                      )
                     Defendant.                       )



       Karl E. Osterhout, OSTERHOUT DISABILITY LAW LLC, Oakmont, Pennsylvania, and
 Robert W. Gillikin, II, RUTTERMILLS, LLP., Norfolk, Virginia, for Plaintiff; Robert Drum,
 Special Assistant United States Attorney, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
 Pennsylvania, for Defendant.

        Objections have been timely filed by the plaintiff to the Report submitted by the

 magistrate judge recommending that the final decision of the Commissioner of Social

 Security denying the plaintiff’s claim for disability insurance benefits under the Social

 Security Act (the “Act”) be upheld. The case was referred to the magistrate judge pursuant

 to 28 U.S.C. § 636(b)(1)(B) and subject-matter jurisdiction of this court exists under 42

 U.S.C. § 405(g). The Commissioner has responded to the Objections and the Report is

 ripe for consideration in light of the Objections.

        I must make a de novo determination of those portions of the Report to which the

 plaintiff objects. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b). Under the Act, I

 must uphold the factual findings and final decision of the Commissioner if they are
Case 2:19-cv-00022-JPJ-PMS Document 21 Filed 09/29/20 Page 2 of 2 Pageid#: 1720




 supported by substantial evidence and were reached through application of the correct legal

 standard. See Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987).

        In her Objections, the plaintiff reiterates her argument made to the magistrate judge

 that the administrative law judge improperly relied upon a vocational expert’s opinion

 testimony without recognizing or resolving its conflict with language of the Dictionary of

 Occupational Titles.

        Based upon my careful consideration of the Objections, the record, and the

 arguments of counsel, and for the reasons stated by the Commissioner in his response, I

 will overrule the Objections.

        Accordingly, it is ORDERED as follows:

        1.     The Report and its findings and recommendations are wholly ACCEPTED

 and APPROVED; and

        2.     Plaintiff’s Motion for Summary Judgment is DENIED, and Defendant’s

 Motion for Summary Judgment is GRANTED.

        A final judgment will be entered herewith.

                                                   ENTER: September 29, 2020

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




                                             -2-
